FILED
                             NOT FOR PUBLICATION                              FEB 19 2013

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LUCRETIA BURKARD,                                 No. 11-35799

               Plaintiff - Appellant,             D.C. No. 3:09-cv-01073-PK

  v.
                                                  MEMORANDUM *
COMMISSIONER OF SOCIAL
SECURITY,

               Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Oregon
                    Ancer L. Haggerty, District Judge, Presiding

                            Submitted February 11, 2013 **

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Tim Wilborn, the attorney of record for Lucretia Burkard and the real-party-

in-interest, appeals from the district court’s order granting in part his motion for

attorney’s fees under 42 U.S.C. § 406(b) based on a contingent-fee agreement with


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Burkard. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

discretion, Crawford v. Astrue, 586 F.3d 1142, 1147 (9th Cir. 2009) (en banc), and

we affirm.

       The district court did not abuse its discretion by reducing the fees from the

percentage specified in Wilborn’s fee agreement based on the court’s assessment,

under the appropriate legal standard, of what fees were reasonable given the risk

and complexity involved in this case. See id. at 1152-53 (explaining that courts

should assess the complexity and risk involved in the specific case at issue, rather

than social security cases in general, when analyzing the reasonableness of the

requested fees); see also Gisbrecht v. Barnhart, 535 U.S. 789, 808 (2002) (“Judges

of our district courts are accustomed to making reasonableness determinations in a

wide variety of contexts, and their assessments in such matters, in the event of an

appeal, ordinarily qualify for highly respectful review.”); Clark v. Astrue, 529 F.3d

1211, 1214 (9th Cir. 2008) (“The district court abuses its discretion if it does not

apply the correct legal standard or rests its decision on a clearly erroneous finding

of fact.”).

       AFFIRMED.




                                           2                                    11-35799